DETAILED ACTION

Claims 1-24 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-12, 14, 17-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US-20160062819), hereinafter Oh.
Claim 1:
Oh teaches an apparatus for use with a computer system (Fig. 1, data processing system) having a memory (Fig. 1, memory module 200) including a memory controller (Fig. 1, memory controller 100) and a plurality of rows of cells (The repair may be performed in units of rows or columns of memory cells, ¶ [0068]) including at least one spare row of cells (semiconductor memory device 200 may be repaired using spare memory cells, ¶  [0063]), comprising: 
processor logic (Fig. 1, processor 400) configured to: 
execute an operating system in the computer system (The memory controller 100 connected to the semiconductor memory device 250 may check a data read error of memory cells of the semiconductor memory device 250 through an operation of an ECC engine, ¶ [0062]. [R]epairing the one or more defective memory cells using the one or more spare memory cells based on the defective cell information when the BIOS service routine is executed during a time period of an operating system mode for a system, ¶ [0016]. Emphasis added.); 
in response to detection in the memory of a defective row of memory cells having at least one defective cell, interrupt the operating system of the computer system (As a result, the memory controller 100 checks whether an error has occurred in data read from the semiconductor memory device 250 and generates a system management interrupt (SMI) when the error has occurred in the read data, ¶ [0062]) and 
During an execution of the basic input/output system (BIOS) service routine, a repair task may be performed such that defective memory cells causing a read error in the semiconductor memory device 200 may be repaired using spare memory cells, ¶ [0063]); and 
resume execution of the operating system (after the repair operation is completed, the basic input/output system service routine is revoked and a processing task returns to a previous task environment (e.g., executing the OS), ¶ [0076]). (Also, see ¶ [0074] and Figs. 3 and 4 and discussion therein).
Claims 9 and 17:
These claims recite similar limitations as claim 1 and are rejected as such.
Claims 2, 10 and 18:
Oh teaches the processor logic is further configured to have a first runtime operating system mode in which the operating system executes, and a second runtime system maintenance mode in which an error handler routine executes to initiate replacement of the defective row of memory cells with a replacement row of memory cells, and to switch from the first runtime operating system mode to the second runtime system maintenance mode in response to a first interrupt from the memory controller generated in response to detection in the memory of a defective row of memory cells (The runtime means a step of an operation of a data processing system by an operating system (OS) after booting operation of the data processing system is completed. On the other hand, POST means a power-on self test during the booting and is an operation mode executed to check a memory during initial booting, ¶ [0067]. [A]fter the repair operation is completed, the basic input/output system service routine is revoked and a processing task returns to a previous task environment (e.g., executing the OS), ¶ [0076]). 
Claims 3, 11 and 19:
Oh teaches the processor logic is further configured to execute a Basic Input/Output System (BIOS) in the second runtime system maintenance mode and wherein the BIOS includes the error handler routine configured to be executed in response to a first interrupt from the memory controller generated in response to detection in the memory of a defective row of memory cells (defective cell information corresponding to defective memory cells causing a read error in a semiconductor memory device is stored once when a basic input/output system (BIOS) service routine is executed. The defective cell information may refer to one or more failed addresses corresponding to the defective memory cells, ¶ [0071]. Therefore, when the error of the memory occurs during executing an operating system (OS), the SMI is generated and the BIOS service routine is executed in response to the SMI indicating that the error has occurred. Thus, checking the defective cell information may occur when the BIOS is executed, ¶ [0074]). 
Claims 4, 12 and 20:
Oh teaches the error handler routine of the BIOS is configured to send in response to the first interrupt from the memory controller generated in response to detection in the memory of a defective row of memory cells, a repair request to the Fig. 3, S320, Fig. 4, S420). 
Claims 6, 14 and 22:
Oh teaches the BIOS is configured to reserve a memory space in the computer system during booting of the computer system (Fig. 4, S410) and wherein the error handler routine of the BIOS (Fig. 4, S418) is further configured to preserve defective row data of the defective row of memory cells in the reserved memory space and restore defective row data from the reserved memory space to a replacement row of memory cells selected to replace the defective row of memory cells (Fig. 4, S420). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US-20160062819), hereinafter Oh.
Claims 5, 13 and 21:
Oh does not explicitly teach “the memory controller is configured to maintain a queue of memory transactions awaiting execution by the memory controller and wherein the error handler routine of the BIOS is configured to send in response to the first interrupt from the memory controller generated in response to detection in the memory Singhal et al. (US-20190227742) paragraphs [0003] and [0090], and in further view of Brandl et al. (US-20180113648), Abstract and paragraph [0016]. The artisan would be motivated to do so because these paragraphs show that the claimed maintaining a queue, and issuing a quiesce command to clear the queue and block further memory commands are well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
Claims 7, 15 and 23 and claims 8, 16 and 24 would be allowable if the limitations of these claims are written into their respective independent claims and including all intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Querbach et al. (US-20150187439) teaches the internal defect detection and repair circuit 108 may be activated to test for and repair memory defects should a memory failure occur after the device 100 has been packaged in a housing .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.